Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 10/12/21 is acknowledged and claims 57-66 are withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
 exterior surface of the housing (claim 51)
Drawings
The drawings are objected to:
under 37 CFR 1.83(a). because:
the drawings fail to show every feature of the invention specified in the claims.  Therefore, the “the variable opening valve comprises a mechanical valve, and wherein the creamer comprises an opening in the mechanical valve” (as per claim 52), wherein the creamer is configure to be activated by a controller (as per claim 51) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
they fail to show “the variable opening valve includes a mechanical valve […] and the creamer is […] incorporated into the mechanical valve. The creamer can be an opening […] inside of the mechanical valve. […] the creamer can be mechanically actuated […] in order to agitate the beer via a mechanical opening” as described in the specification ([0087]).  Specifically, there appears no depiction of structure forming an opening inside of a mechanical valve that is capable of being actuated to agitate fluid. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 51, 54, and 56 are objected to because of the following informalities: 
“[…] configured to be define […]” should be “[…] configured to [[be]] define […]” (claim 51)
the following limitation of claim 54 is unclear: “[…] the creamer comprises at least one of: […] wherein the variable opening valve comprises a mechanical valve, and wherein the creamer comprises an opening in the mechanical valve having a diameter of less than 1mm”. 
A correction may include: “[…] the creamer comprises at least one of: […]  an opening in a mechanical valve of the variable opening valve, wherein the opening has a diameter of less than 1mm”
as per claim 56, the alternates comprising the markush claim are unclear. 
Appropriate correction is required.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claims 51 and 54, 
the term real-time is defined as “the actual time during which something takes place
In regards to claim 51 and in accordance with the aforementioned broadest reasonable interpretation of “real-time”, the limitation “[…] a controller configured to […] determine […] an extent to which to open or close the variable opening valve […] based on real-time sensing of the parameter data;” is interpreted as: a controller configured to determine an extent to which to open or close the variable opening valve based on an actual time during which sensing of the parameter data takes place.
In regards to claim 54 and in accordance with the aforementioned broadest reasonable interpretation of “real-time”, the limitation “[…] the controller is configured to […] output alerts or status indicators […] in real time based on the parameter data […]” is interpreted as: the controller is configured to output alerts or status indicators based on the parameter data and in an actual time during which something takes place. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
As per claim 52, and as set forth in the corresponding objection to the drawings contained herein, the application as filed fails to indicate (by drawing or by description) how one of ordinary skill in the art would make and/or use the claimed invention requiring: a creamer, comprising an opening in a mechanical valve of a variable opening valve positioned along a fluid path, be configured for “activation” by a controller to agitate fluid flowing along that fluid path upon receipt by the controller of a creamer activation signal. Furthermore, the application fails to define “activation” or structural relationship(s), of the creamer, such that constitute activation and inactivation of the creamer and therefore one of ordinary skill in the art at the time of the invention could not make and/or use the invention commensurate with the claims.
As per claim 53, the disclosure does not enable one of ordinary skill in the art to practice the claimed invention without a position sensor being configured to generate position data representing whether the handle is in any of a first, second, or third position, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification requires that an embodiment, comprising a controller configured for receiving position data indicating any of a first, second, or third position of a handle, also comprising a sensor capable of generating position data representing any of the three positions of the handle. See spec [0021].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 51, the limitation “[…] a controller configured to […] determine […] an extent to which to open or close the variable opening valve […] based on real-time sensing of the parameter data;” is unclear. As previously set forth herein under the title “Claim Interpretation”, the aforementioned limitation is interpreted as follows:
a controller configured to determine an extent to which to open or close the variable opening valve based on an actual time during which sensing of the parameter data takes place
The particular meaning of “sensing of the parameter data” is per se ambiguous. The claim does not provide clear antecedent basis for “sensing of the parameter data” and it is therefore unclear when the “actual time” of sensing that data occurs. While the claim does indicate that a sensor generates parameter data, the claim does not indicate any of: a particular structure for performing the claimed function of “sensing of the parameter data”; and, when the “sensing of the parameter data” occurs. 
Furthermore, the particular scope of “based” is not clearly established and therefore the relation (suggested by “based”) between the “time of sensing parameter” and the “determination” of the controller is unclear. “Based”, how?
As per claim 52, the following limitation is ambiguous: “[…] the creamer comprises at least one of: wherein the variable opening valve comprises a pinch valve”. The particular meaning of the limitation cannot be determined at least because of apparent grammatical error(s).
As per claim 54, the limitation “[…] the controller is configured to […] output alerts or status indicators […] in real time based on the parameter data […]” is unclear. As previously set forth herein under the title “Claim Interpretation”, the aforementioned limitation is interpreted as:
the controller is configured to output alerts or status indicators based on the parameter data and in an actual time during which something takes place
The claim fails to indicate the scope of “something” and the claim is indefinite.
Further, as per claim 54, the limitation “the beer” lacks clear antecedent basis in the claims. A correction may include: “[…] wherein the fluid comprises beer, and wherein the controller is configured to […]: […] based at least partly on a type of the beer, wherein the fluid comprises beer.”.
As per claim 56, the limitations “preferably” and “even more preferably” and “yet even more preferably” create confusion over the intended scope of the claim. It is not clear if the aforementioned terms precede required limitations. 
A correction to address this rejection and also address the previously stated claim objection, may include: 
“[…] of the rotatable dial; wherein the controller is configured to update the display based at least partly on the volume indicated by the positioning of the rotatable dial; 
and wherein the controller is configured to identify selected user interface options based on user rotation of the rotatable dial;
and wherein the rotatable dial is configured to be moved backwards along an axis of its rotation, and wherein the controller is configured to identify selected user interface options based on user movement of the rotatable dial backwards along the axis; and wherein the controller is configured to at least one of:
control the actuator and creamer based on at least partly on a specified volume of liquid and a specified volume of foam for a pour of the volume; and
determine a timing and duration for activation of the creamer based on the volume[[;]].



	Further, as per claim 56, the term “backwards” is a directional terms that require a relative basis for definite orientation. There is no such basis established in the originally filed claims or the specification. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
In view of the numerous informalities and indefiniteness issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754        

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        
02/14/2022